Citation Nr: 1744788	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to July 24, 2012 and to a rating in excess of 20 percent thereafter.

2.  Entitlement to service connection for a gastrointestinal disability, to include colon polyps and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for skin cancer, to include soft tissue sarcoma and melanoma.

5.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as due to exposure to herbicide agents.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned at a Board hearing in June 2017.  

The issues of entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss, a right wrist disability, and prostate cancer, to include as due to herbicide agent exposure, were claimed by the Veteran in VA Forms 21-526EZ submitted in April 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for bilateral hearing loss and to service connection for a gastrointestinal disability, skin cancer, and bilateral upper extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has reported experiencing a traumatic event in service which is supported by credible corroborating evidence.  Competent medical evidence has found that he has a current diagnosis of PTSD which is etiologically related to that in-service traumatic event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided below, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he has an acquired psychiatric disorder, diagnosed as PTSD, which was caused by traumatic experiences during his active duty service.  At the June 2017 Board hearing, the Veteran testified that while working inside of a large engine in service, the crew erroneously turned on the aircraft, and he had to rush out of the engine before it could injure him.  He also described how in 1966, he witnessed an airplane crash, and resulting from the crash, he was hit with a cable which caused scars in his hand, and badly injured a fellow soldier whose severe bleeding he tried to stop.  He also stated that in 1965, he witnessed a jet drone crash about 45 feet in front of him.  He discussed how having an MRI in 2009 caused him to have flashbacks of these traumatic events.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If VA determines either that a veteran did not engage in combat with the enemy, the record must contain credible supporting evidence that corroborates the veteran's statements.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Applying the regulations discussed above to the current case, the Board finds that the Veteran has a current diagnosis of PTSD, which is related to a corroborated in-service traumatic event.

The Veteran's VA treatment records clearly show that he underwent counseling following a severe panic attack while undergoing an MRI.  He was diagnosed with PTSD, which was related by his treating psychiatrist and a social worker to a flashback to earlier trauma in airplane in service.

The Veteran attended a VA examination in November 2012, conducted by a psychologist.  The examiner found that the Veteran's condition was at least as likely as not incurred in or caused by service, explaining that the Veteran's service treatment records did document an injury that was very likely the same as the crashed drone event that the Veteran described.  The examiner stated that the level of detail in the Veteran's account was "more indicative of actual memories," and that the "delayed onset of symptoms as well as traumatic amnesia [was] known to occur in persons with multiple traumas.  Symptoms of traumatic exposure endure despite the lack of memory."  He described the Veteran's symptoms, including loss of emotional feeling and urge to self-punish, and stated that it was "entirely plausible" that being in an MRI would trigger a traumatic response.  The examiner diagnosed the Veteran with PTSD, and found that his PTSD was related to his reported in-service stressors.

The Board finds that the November 2012 opinion provides adequate medical evidence to establish that the Veteran has a current diagnosis of PTSD, and it is related to sufficiently corroborated in-service events.  The Veteran's service treatment records do show that in May 1965, while he was working on an aircraft "the droop dropped and hit patient's wrist."  Affording the Veteran the benefit of the doubt, it is indeed plausible that this was a misspelling of the word "drone," and it provides credible supporting evidence for the Veteran's lay assertions.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  There are no contradictory medical opinions to the positive findings of the November 2012 examiner.

In sum, given the evidence outlined above, the Board finds that the Veteran has a current psychiatric diagnosis of PTSD, which has been linked by competent medical evidence to an event in service which is supported by corroborating evidence.  As such, entitlement to service connection is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Hearing Loss

The Veteran last attended a VA examination in July 2012, but he submitted a request for an increased rating for hearing loss in April 2014.  As the Veteran has alleged that his hearing loss has worsened, this issue is remanded in order to obtain a new VA examination to determine the current severity of his hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Gastrointestinal Disability

The Veteran testified in June 2017 that he first started having symptoms of GERD in the 1960s while in service.  He stated that he was given antacid medicine from a Corpsman, and that he has self-treated his condition since that time.  In a November 2010 letter, the Veteran wrote that he has had gastric problems for over 40 years, and that he has been told it could be caused by stress, acids, or chemical exposure.  He wrote that he was exposed to many chemicals while working on aircraft in service.  In December 2011, he wrote that he had also been diagnosed with colon polyps, which he believes could have been caused by exposure to chemicals in service.  The Veteran's 1967 separation examination notes that he had small external hemorrhoids, and his service treatment records show treatment for hemorrhoids in 1965.

The Veteran has not yet been afforded a VA examination to determine the current nature and etiology of his gastrointestinal disorders.  The VA medical opinion obtained in August 2011 addressed only the relationship between colon polyps and contaminated water at Camp Lejeune, and is therefore inadequate to adjudicate the claim at this time.  This issue is remanded in order to provide the Veteran with a VA examination and to obtain an adequate medical opinion.  

Skin Cancer

The Veteran testified in June 2017 that he was first diagnosed with melanoma in 1977 or 1978 at the Allen Cancer Center in Birmingham, Alabama, and that he was later found to have squamous cell carcinoma on his head about 3 years ago.  He stated that while in service in Yuma, Arizona in 1966, he had to work in 110 degree weather and developed second and third degree burns.  He stated that he was treated with cream, and that the burns caused him to have a fever.  The Veteran has also submitted written statements alleging exposure to herbicide agents from working on airplanes that had been contaminated from Vietnam.

The Veteran's VA treatment records show that he has been treated for squamous cell carcinoma and basal cell carcinoma.

A VA medical opinion was obtained in September 2012 regarding the relationship of the Veteran's skin cancer to chemical contamination at Camp Lejeune.  No medical opinion has yet been obtained to address the Veteran's assertions regarding sun exposure or herbicide agent exposure in service.  The issue is remanded to obtain an adequate VA medical opinion.

Neuropathy

In June 2017, the Veteran testified that ever since his right arm was hit by a cable in service, he has had trouble with it.  He stated that he later required surgery due to the extensive nerve damage that was found.  He stated that he was treated with a splint and told that it was likely a strain, and that no further testing was performed.  In written statements, he has reported having numbness in his left arm.

The Veteran's VA treatment records show that he has been diagnosed with left upper extremity myelopathy and neuropathy, as well as left shoulder partial thickness rotator cuff tear and possible cervical radiculitis, and he has undergone left shoulder joint surgery.  A September 2011 VA examination noted that the Veteran had some numbness in the left arm, but the examination focused on the lower extremities.

As the Veteran has not yet been afforded a VA examination to fully address the nature or etiology of his upper extremity symptoms, the issue is remanded so that an adequate examination can be held.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, relevant private medical records of treatment related to the claims on appeal, to include any treatment at the Allen Cancer Center in Birmingham, Alabama in 1977 or 1978.

2. Obtain all outstanding, pertinent VA treatment records since September 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3. Schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  All records in VBMS must be provided to and reviewed by the examiner as part of the examination.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include GERD and colon polyps.  All records in VBMS must be provided to and reviewed by the examiner as part of the examination.  All pertinent symptomatology and findings must be reported in detail.  Then, based on the results of the examination, the examiner is asked to address the following:  

(a) Identify all current gastrointestinal disorders, to include, if appropriate, GERD, hemorrhoids, and colon polyps.  

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to any disease or incident in service, to include exposure to herbicide agents that may have been present on the aircraft that the Veteran worked on which had returned to the United States from Vietnam.  

The examiner should specifically address the Veteran's lay statements that he first started experiencing GERD symptoms while in service and has continued to experience similar symptoms to the present day.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any current right or left upper extremity neurological disorder.  All records in VBMS must be provided to and reviewed by the examiner as part of the examination.  All pertinent symptomatology and findings must be reported in detail.

(a) Identify all current neurological disorders in the right or left arm.  If no neurological disorder is found, the examiner should address the likely etiology of the Veteran's reported symptoms of numbness in his arms.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to any disease or incident in service, to include the Veteran's right arm injury when he was struck with a piece of a fallen drone airplane in service.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

6. Obtain a VA medical opinion from a qualified physician to address the etiology of the Veteran's squamous cell carcinoma and basal cell carcinoma.  All records in VBMS must be provided to and reviewed by the examiner.

The physician should address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's basal cell or squamous cell carcinoma is related to any disease or incident in service, to include the Veteran's reported skin burns caused by working in extreme heat in Yuma, Arizona in 1966 and exposure to herbicide agents that may have been present on the aircraft that the Veteran worked on which had returned to the United States from Vietnam.  

If the physician cannot provide the requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

7. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

8. After completing the requested actions, and any additional notification or development warranted by the record, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case, and afford the Veteran an appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


